     Case 2:20-cv-00667-KJM-GGH Document 28 Filed 07/22/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JERRY DANIEL PROFFITT,                            No. 2:20-cv-00667-KJM-GGH
12                       Plaintiff,
13            v.                                        ORDER
14    JOE LIZARRAGA,
15                       Defendants.
16

17

18                  On June 16, 2020, this court adopted the magistrate judge’s Findings and

19   Recommendations and dismissed petitioner Jerry Proffitt’s petition for habeas corpus, ECF No. 1.

20   ECF No. 20. Petitioner then appealed the order to the Ninth Circuit, ECF No. 24, and the Ninth

21   Circuit remanded the case to this court for the limited purpose of determining whether or not a

22   Certificate of Appealability should be issued. See Proffitt v. Lizarraga, No. 20-1270, ECF No. 3

23   (July 15, 2020, 9th Cir.).

24                  Under Rule 11(a) of the Federal Rules Governing Section 2254 Cases, the court

25   has considered whether to issue a certificate of appealability. Before petitioner can appeal this

26   decision, a certificate of appealability must issue. See 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).

27   Where the petition is denied on the merits, a certificate of appealability may issue under 28

28   U.S.C. § 2253 “only if the applicant has made a substantial showing of the denial of a
                                                       1
     Case 2:20-cv-00667-KJM-GGH Document 28 Filed 07/22/20 Page 2 of 2

 1   constitutional right.” 28 U.S.C. § 2253(c)(2). The court must either issue a certificate of
 2   appealability indicating which issues satisfy the required showing or must state the reasons why
 3   such a certificate should not issue. See Fed. R. App. P. 22(b). Where the petition is dismissed on
 4   procedural grounds, a certificate of appealability “should issue if the prisoner can show: (1) ‘that
 5   jurists of reason would find it debatable whether the district court was correct in its procedural
 6   ruling’; and (2) ‘that jurists of reason would find it debatable whether the petition states a valid
 7   claim of the denial of a constitutional right.’” Morris v. Woodford, 229 F.3d 775, 780 (9th Cir.
 8   2000) (quoting Slack v. McDaniel, 529 U.S. 473 (2000)). For the same reasons set forth in the
 9   magistrate judge’s Findings and Recommendations, which this court adopted, the court finds that
10   issuance of a certificate of appealability is not warranted in this case. This finding does not
11   prevent petitioner from requesting authorization from the Ninth Circuit to file a successive
12   petition. See Order, ECF No. 20, at 2 (dismissing petition “as a second or successive habeas
13   corpus application without prejudice to its refiling with a copy of an order from the Ninth Circuit
14   Court of Appeals authorizing petitioner to file a successive petition”).
15                  IT IS SO ORDERED.
16   DATED: July 21, 2020.
17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
